1    Eduardo H. Coronado, SBN 022397
     CORONADO LAW FIRM, P.L.L.C.
2
     4700 W. White Mountain Boulevard, Suite A
3    Lakeside, Arizona 85929
     (928) 532-4529 Telephone
4    (928) 532-0753 Fax
5
     eduardocoronado@frontier.com

6    Attorney for Plaintiffs
                               UNITED STATES DISTRICT COURT
7
                                    DISTRICT OF ARIZONA
8
      Shane Badding,
                                                  Case No.:
9
                        Plaintiffs,
10                                                Complaint and Jury Demand
              vs.
11

12    Sheriff David Clouse, individually and
      in his official capacity as Sheriff of
13    Navajo County, Arizona,

14    And

15    Navajo County Sheriff Deputy
      Garrison Fawcett, Individually and in
16
      his official capacity as an employee of
      the County of Navajo, Arizona, and his
17
      official capacity as Sheriff Deputy of
      the Navajo County Sheriff’s Office,
18
      And
19
      Navajo County Sheriff Deputy and
      Sergeant Jason Lord, Individually and
20    in his official capacity as an employee
      of the County of Navajo, Arizona, and
21    his official capacity as Sheriff Deputy
      of the Navajo County Sheriff’s Office,
22
      And
23
      Navajo County Sheriff Deputy Hailee
24    Farkas, Individually and in her official
      capacity as an employee of the
25    County of Navajo, Arizona, and her
      official capacity as Sheriff Deputy of
26    the Navajo County Sheriff’s Office,
27    And
28    Navajo County Sheriff Deputy Shayna
      Trusty, Individually and in her official
      capacity as an employee of the



                                            Page 1 of 7
1    County of Navajo, Arizona, and her
     official capacity as Sheriff Deputy of
2    the Navajo County Sheriff’s Office,
3

4
              Defendants.
5

6

7

8

9

10

11    I. PRELIMINARY STATEMENT
12
      1. This case challenges Defendants’ excessive and unconstitutional use of force
13
          and unreasonable seizure and invasion of right to privacy. On June 25, 2020,
14

15
          Mr. Shane Badding was in his residence in Lakeside, Arizona. Navajo County

16        Sheriff’s Deputy and Sergeant Jason Lord, Sheriff Deputy Garrison Fawcett,
17        Deputy Hailee Farkas, and Sheriff Deputy Shayna Trusty attempted to approach
18
          Mr. Badding’s residence. No arrest warrant had been issued and the deputies
19
          had no intention on arresting Mr. Badding as the deputies only wished to talk to
20

21        him. The deputies used powerful flood lights while attempting to reach Mr.

22        Badding, which made it exceedingly difficult for Mr. Badding to see or identify
23
          anyone.
24
      2. Mr. Badding made it clear that he did not want to talk to anyone and if they
25
          wished to talk to him, they needed to talk to his attorney. However, the deputies
26

27        continued to blind Mr. Badding with their flood lights.

28




                                             Page 2 of 7
1    3. Eventually, the deputies called for backup. Deputy Garrison Fawcett was one of
2
        the backup deputies who arrived at Mr. Badding’s home. Deputy Garrison
3
        Fawcett eventually shot Mr. Badding in his hip area.
4

5
     II. JURISDICTION AND VENUE

6

7
     4. Jurisdiction over claims brought under the Civil Rights Act of 1871 is conferred

8       onto this Court under 28 U.S.C. §§ 1331 and 1343 (3) and (4). Jurisdiction over
9
        the state law claims is conferred by 28 U.S.C. §1367. Venue is proper in this
10
        District.
11

12   III. PARTIES

13
     5. Shane Badding is the Plaintiff in this matter. Mr. Badding brings this suit.
14
        Plaintiff is, at all times relevant, a citizen of Arizona and this judicial district.
15
     6. Defendant Navajo County Sheriff Deputy and Sergeant Jason Lord is, and
16

17      was at all times relevant to this action, an employee of the Navajo County

18      Sheriff's Office, assigned to work in Navajo County as a Sheriff Deputy.
19
        Defendant is a "person" under 42 U.S.C. § 1983, and at all times relevant to
20
        this case acted under color of law. He is sued in his individual and official
21
        capacities.
22

23   7. Defendant Navajo County Sheriff Deputy Garrison Fawcett is, and was at all
24      times relevant to this action, an employee of the Navajo County Sheriff's
25
        Office, assigned to work in the Navajo County as a Sheriff Deputy. Defendant
26
        is a "person" under 42 U.S.C. § 1983, and at all times relevant to this case
27

28      acted under color of law. He is sued in his individual and official capacities.




                                              Page 3 of 7
1    8. Defendant Navajo County Sheriff Deputy Hailee Farkas is, and was at all
2
        times relevant to this action, an employee of the Navajo County Sheriff's
3
        Office, assigned to work in the Navajo County as a Sheriff Deputy. Defendant
4

5
        is a "person" under 42 U.S.C. § 1983, and at all times relevant to this case

6       acted under color of law. She is sued in her individual and official capacities.
7    9. Defendant Navajo County Sheriff Deputy Shayna Trusty is, and was at all
8
        times relevant to this action, an employee of the Navajo County Sheriff's
9
        Office, assigned to work in the Navajo County as a Sheriff Deputy. Defendant
10

11      is a "person" under 42 U.S.C. § 1983, and at all times relevant to this case

12      acted under color of law. She is sued in her individual and official capacities.
13
     10. Defendant David Clouse is, and was at all times relevant to this action, an
14
        employee of the Navajo County Sheriff Office and is the elected Navajo
15
        County Sheriff. Defendant is a "person" under 42 U.S.C. § 1983, and at all
16

17      times relevant to this case acted under color of law. He is sued in his

18      individual and official capacities. At all times relevant to this case he is a
19
        policy maker with respect to customs, practices, policies, and procedures at
20
        the Navajo County Sheriff’s Office.
21

22
     IV. FACTS APPLICABLE TO ALL CLAIMS

23

24   11. On June 25, 2020, Defendants Lord, Fawcett Farkas and Trusty showed up at
25      Mr. Shane Badding’s house in Lakeside, Arizona.
26   12. The Defendant deputies lacked any type of warrant.
27   13. The Defendant deputies turned on his floodlights and blinded him with the lights.
28




                                           Page 4 of 7
1    14. The two deputies were Navajo County Sheriff Deputies were Jason Lord,
2       Garrison Fawcett, Hailee Farkas, and Shayna Trusty.
3    15. Plaintiff made it clear he did not wish to talk to the deputies.
4    16. Plaintiff also made it clear that if they wanted to talk to him, they needed to talk to
5       his attorney.
6    17. They ignored his pleas and continued to blind him.
7    18. After a lapse of time, back up was called and Deputy Garrison Fawcett arrived.
8    19. Deputy Garrison Fawcett shot Mr. Badding in his hip area.
9    20. As a direct and proximate result of Defendants’ actions, Mr. Shane Badding
10      suffered mental anguish, emotional distress, pain and suffering, invasion of his
11      privacy, unreasonable and unconstitutional force applied to his person, and
12      unreasonable seizure of his person.
13   21. All injuries and damages described above were caused proximately by the
14      wrongful acts of the Defendants.
15

16   V. FIRST CAUSE OF ACTION – 42 U.S.C. § 1983
17   22. The Defendants have, under the color of law, deprived Plaintiff, Mr. Badding, of
18
        clearly established rights, privileges and immunities secured by the First, Fourth,
19
        Fifth, Ninth, and Fourteenth Amendments to the U.S. Constitution, including but
20

21
        not limited to, the right to be free from deprivations of liberty and the right to be

22      free from excessive, the right to be free from unlawful and unconstitutional use of
23      force, his right to privacy, which are unreasonable and shock the conscience.
24
     23. Defendant Clouse was on notice of the obvious need to train and supervise
25
        deputies in the area of polices and procedures relating to arrests, reasonable use
26

27      of force, right to privacy, and deprivation of liberty. Defendant Clouse implicitly

28      authorized, approved, and ratified Defendants’ Lord, Fawcett, Farkas, and Trusty




                                            Page 5 of 7
1           unconstitutional conduct, which was exhibited when they permitted Navajo
2
            County Deputy Sheriff Deputies Lord, Fawcett, Farkas, and Trusty to use
3
            excessive and unconstitutional force against Mr. Badding and to invade Mr.
4

5
            Badding’s privacy.

6    VI. SECOND CAUSE OF ACTION – ASSAULT
7    24. The actions of Defendants caused personal injury to Mr. Badding.
8
     VII.        THIRD CAUSE OF ACTION – NEGLIGENCE
9
     25. Defendants breached their duty of care to provide protection to Mr. Badding
10

11          against deprivations of liberty and the right to be free from excessive, unlawful,

12          and unconstitutional use of force, and free from invasion of privacy, which are
13
            unreasonable and shock the conscience.
14
     VIII.       JURY DEMAND
15
     26. Plaintiff hereby demands a trial by jury of all issues triable by a jury.
16

17   IX.         PRAYER FOR RELEIF

18   WHEREFORE, Plaintiff requests this Court award:
19
     A. Compensatory damages in an amount to be shown at trial;
20
     B. Punitive damages in an amount to be shown at trial;
21

22
     C. Reasonable attorneys’ fees;

23   D. Pre-judgment and post-judgment interest;
24   E. Costs incurred in this action;
25
     F. Such other and further relief as the Court may deem just and proper.
26
            //
27

28          //




                                              Page 6 of 7
1      //
2
     RESPECTFULLY SUBMITTED this 23rd day of June, 2021.
3

4
                                 CORONADO LAW FIRM, P.L.L.C.
5
                                 /s/ Eduardo H. Coronado
6                                Eduardo H. Coronado, Esq.
7
                                 Attorneys for the Plaintiffs

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                    Page 7 of 7
